Name: Commission Regulation (EEC) No 2925/81 of 10 October 1981 altering the components used to calculate the differential amounts for colza and rape seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 10 . 81 Official Journal of the European Communities No L 291 /5 COMMISSION REGULATION (EEC) No 2925/81 of 10 October 1981 altering the components used to calculate the differential amounts for colza and rape seed amounts were fixed by Regulation (EEC) No 2900/81 0 ; Whereas, pursuant to Regulation (EEC) No 878/77, a new representative rate is applicable with effect from 12 October 1981 for the French franc ; whereas this fact should be taken into account when fixing the components used to calculate the differential amounts for colza and rape seed , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European , Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3454/80 (2), Having regard to Commission Regulation (EEC) No 878 /77 of 26 April 1977 on the exchange rates to be applied in agriculture ('), as last amended by Regula ­ tion (EEC) No 2923/81 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza and rape seed (5), as last amended by Regula ­ tion (EEC) No 852/78 (6), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 2300/73 of 23 August 1973 (7), as last amended by Regulation (EEC) No 3476/80 (s), laid down detailed rules of application for Regulation (EEC) No 1569/72 ; whereas the components used to calculate the differential Article 1 The Annex to Regulation (EEC) No 2900 /81 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 12 October 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 October 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 360 , 31 . 12. 1980 , p . 16 . (') OJ No L 106, 29 . 4 . 1977, p. 27 . (*) See page 1 of this Official Journal . ( 5) OJ No L 167, 25 . 7 . 1972, p . 9 . (6) OJ No L 116, 28 . 4. 1978 , p . 6 . 0 OJ No L 236, 24. 8 . 1973 , p . 28 . 8 OJ No L 363 , 31 . 12. 1980 , p . 71 . 0 OJ No L 287, 8 . 10 . 1981 , p . 5 . No L 291 / 6 Official Journal of the European Communities 12. 10 . 81 ANNEX Target price Subsidy or refund corrective corrective Differential component (coefficient (coefficient to be (coefficient to be to be applied to the target price) applied ) applied) 1 . Colza and rape seed, processed for oil production in Germany or exported from that country : + 0-0929  0-0929 +   harvested in Germany  harvested in the Netherlands  0-0420  harvested in the BLEU  0-0920  harvested in France  0-1058  harvested in Denmark  0-0920  harvested in Ireland  0-0920  harvested in the United Kingdom  0-0500  harvested in Italy  0-1392 2 . Colza and rape seed, processed for oil production in the Netherlands or exported from that country : + 0-0531  0-0531 +   harvested in Germany 0-0438  harvested in the Netherlands    harvested in the BLEU  0-0520  harvested in France  0-0666  harvested in Denmark  0-0520  harvested in Ireland  0-0520  harvested in the United Kingdom  0-0084  harvested in Italy  0-1015 3 . Colza and rape seed , processed for oil production in the BLEU or exported from the BLEU : Nil Nil +   harvested in Germany 01013  harvested in the Netherlands 0-0550   harvested in the BLEU    harvested in France  0-0152  harvested in Denmark    harvested in Ireland    harvested in the United Kingdom 0-0462   harvested in Italy  0-0520 4 . Colza and rape seed, processed for oil production in Denmark or exported from that country : Nil Nil +   harvested in Germany 01013  harvested in the Netherlands 0-0550   harvested in the BLEU    harvested in France  , 0-0152  harvested in Denmark    harvested in Ireland    harvested in the United Kingdom 0-0462   harvested in Italy 0-0520 12 . 10 . 81 Official Journal of the European Communities No L 291 /7 Target price Subsidy or refund corrective corrective Differential component (coefficient (coefficient to be (coefficient to be to be applied to the target price ) applied) applied ) .5 . Colza and rape seed , processed for oil production in France or exported from that country :  0-0144 4- 0-0144 +   harvested in Germany 0-1 183 _  harvested in the Netherlands 0-0713   harvested in the BLEU 0-0155   harvested in France    harvested in Denmark 00155   harvested in Ireland 0-0155   harvested in the United Kingdom 0-0623   harvested in Italy  0-0374 6 . Colza and rape seed, processed for oil production in the United Kingdom or exported from that country : + 0-0451  0-0451 *   harvested in Germany 0-0527  harvested in the Netherlands 0-0084   harvested in the BLEU  0-0441  harvested in France  0-0587  harvested in Denmark  0-0441  harvested in Ireland  0-0441  harvested in the United Kingdom    harvested in Italy  0-0939 7 . Colza and rape seed , processed for oil production in Ireland or exported from that country : Nil Nil +   harvested in Germany 0-1013 __  harvested in the Netherlands 0-0550   harvested in the BLEU    harvested in France  0-0 1 52  harvested in Denmark    harvested in Ireland    harvested in the United Kingdom 0-0462   harvested in Italy  0-0520 8 . Colza and rape seed , processed for oil production in Italy or exported from that country :  0-0538 + 0-0538 +   harvested in Germany 0-1617  harvested in the Netherlands 0-1129   harvested in the BLEU 0-0549   harvested in France 0-0388   harvested in Denmark 0-0549   harvested in Ireland 0-0549   harvested in the United Kingdom 0-1036   . harvested in Italy  